Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 1 of 33




        EXHIBIT A
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 2 of 33




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
__________________________________________
 JOHN R. WADE, III, SHARON WADE, JOHN       )
 WADE IV, and TAYLOR WADE,                  )
                                            )
                    Plaintiffs,             )
            v.                              )
                                            )
 TRI-WIRE EMPLOYEE STOCK OPTION             )
 TRUST, SCOTT PERRY, ROBERT R. NEWELL, )
 ROBERT LANDRY, DAVID GESMONDI,             )  Civil Action No. 1:20-cv-10523-DLC
 CAPITAL TRUSTEES, LLC, SPINNAKER           )
 TRUST, ROBERT GOULD, JEANINE               )
 PENDERGAST, EMPIRE VALUATION               )
 CONSULTANTS, LLC, SES WINDING UP           )
 CORPORATION f/k/a SES ADVISORS, INC.,      )    JURY TRIAL DEMANDED
 SES ESOP STRATEGIES, LLC, as successor to )
 SES ADVISORS, INC., BELLMARK               )
 PARTNERS, LLC, JOHN MARSH, LORI            )
 WENETTA, and RUBEN KLEIN,                  )
                     Defendants.            )
__________________________________________ )


                                 [PROPOSED]
                     COMPLAINT OF INTERVENING PLAINTIFF
                     TRI-WIRE ENGINEERING SOLUTIONS, INC.

       Intervening Plaintiff Tri-Wire Engineering Solutions, Inc. (“Tri-Wire” or the

“Company”), for its Complaint against John R. Wade, III (“Wade”), states as follows:

                                  NATURE OF THE CASE

       1.     This dispute arises out of Wade’s manipulation, control, deceit, fraud, material

misrepresentations, and material omissions in connection with Wade’s redemption and sale of

100% of the shares of the Company.

       2.     As the sole shareholder of Tri-Wire (and its sole director and Chief Executive

Officer), Wade exerted unilateral and extreme control over the Company and its employees.
          Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 3 of 33




          3.   In or around 2006 to 2015, Wade desired to sell the Company. After engaging

with several potential buyers and receiving offers that he disregarded as too low, Wade decided

that the best way to maximize the sale price (to his exclusive benefit) was to create an ESOP and

sell the business to the employees. Wade used his manipulation, control, deceit, fraud, material

misrepresentations, and material omissions to materially and artificially inflate the value of the

shares of the Company, which has in turn imposed a significant debt obligation on the Company.

Just as he had done for decades within the Company, Wade unilaterally controlled the

dissemination of information to the valuation firm, independent trustee, and other advisors

retained for purposes of the Transaction, so he could manipulate the perceived financial state of

Tri-Wire, and ultimately the share price, to his exclusive benefit.

          4.   On December 30, 2016, Wade sold 100% of the issued and outstanding shares of

the Company (the “Transaction”) in two interrelated transactions: (a) Wade sold 700,000 shares

of Tri-Wire stock to the Company under a Stock Redemption Agreement (“SRA”); and (b) Wade

sold 820,000 shares of Tri-Wire stock to the newly-created ESOP under a Stock Purchase

Agreement (“SPA”). As a result, the Company’s employees became the 100% owner of the

business.

          5.   In connection with the Transaction, at the closing Wade received $20,500,000 in

cash and entered a Subordinated Loan Agreement and two related Subordinated Notes (the

“Subordinated Notes”) with the Company in the total amount of $17,500,000, and later received

a working capital adjustment in excess of $1,500,000, for total consideration in excess of

$39,500,000 (plus payment of cash interest of at least $1,600,000 to date on the Subordinated

Notes).


                                                  2
        Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 4 of 33




       6.      Both the SPA and SRA contain numerous representations and warranties by Wade,

including (among other things) his representation that all of the Company’s liabilities have been

disclosed, that all of the Company’s insurance premiums have been paid or properly accrued, that

since December 31, 2015 there have been no obligations incurred that could be materially

adverse, that the Company’s internally-prepared financial statements through October 31, 2016

were prepared in good faith, and that the Company’s financial projections that he controlled and

provided contained no “knowingly false information or material omissions and were prepared in

good faith.”

       7.      After an investigation, a Special Committee of the Company’s Board (the

“Special Committee”) and Spinnaker Trust, in its capacity as Trustee of the Tri-Wire Employee

Stock Ownership Plan (“Spinnaker” and the “ESOP”), uncovered that not only were the

representations Wade made as selling shareholder materially false, but that Wade intentionally

withheld the truth from the advisors to the Transaction in order to materially inflate the value of

Tri-Wire’s shares to his own benefit and to the detriment of the ESOP and the Company.

       8.      As set forth below, Wade lied and/or omitted to state accurate information about

the nature of the Company’s auto insurance and his intention to start a dew division of the

Company (that would require additional capital to get started), he covered up a double payment

from a customer (and his related failure to return that double payment) of over $1 million, and

paid himself undisclosed bonuses – to name just four issues – in order to materially inflate the

purchase price for the Company and the amounts he received from selling his shares in the

Transaction.




                                                3
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 5 of 33




       9.      Had the truth been properly disclosed by Wade, the terms of the Transaction

would have been materially different. Based on the information obtained to date, the Company

was overvalued in the Transaction in excess of $18 million as a result of Wade’s acts and

omissions, and he should not have received the working capital adjustment of $1.5 million, or

been paid interest on the Subordinated Notes of more than $1.6 million.

                                        THE PARTIES

       10.     Intervening Plaintiff Tri-Wire is a company organized under the laws of

Massachusetts with its principal place of business in Tewksbury, Massachusetts.

       11.     Defendant/Plaintiff-in-Counterclaim Spinnaker is a non-depository trust company

organized under the laws of Maine with its principal place of business in Portland, Maine.

       12.     As part of its business, Spinnaker provides independent trustee, fiduciary,

custodial and investment management services for employee stock option plans.

       13.     Spinnaker was appointed as the Trustee of the Tri-Wire ESOP on March 22, 2017.

Spinnaker replaced Capital Trustees, LLC (“Capital Trustees”) as Trustee of the ESOP following

the Transaction, and was not involved in the Transaction.

       14.     Upon information and belief, Plaintiff/Defendant-in-Counterclaim/Defendant

Wade is an individual who resides in New York. Prior to the Transaction, Wade was the sole

shareholder of the Company. Wade was also formerly Tri-Wire’s Chief Executive Officer, and

Chairman of the Company’s Board. The claims alleged herein, however, are asserted by the

Company against Wade in his capacity as selling shareholder.




                                                4
          Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 6 of 33




                                  JURISDICTION AND VENUE

          15.     This Court has jurisdiction pursuant to 38 U.S.C. § 1332 because this action is

between citizens of different states and the amount in controversy exceeds $75,000.

          16.     In addition, this Court has supplemental jurisdiction over the Company’s claims

pursuant to 28 US.C. § 1367(a) because all Counts of the Company’s complaint are based on

state law and arise from the same nucleus of operative facts at issue in the claims currently

pending before this Court, so as to constitute the same case or controversy.

          17.     Venue is properly in this judicial district pursuant to 28 U.S.C. §§ 1391(b)

because a substantial part of the events or omissions giving rise to the claims alleged herein

occurred in this Judicial District.

                WADE’S CONTROL OF TRI-WIRE AND SCHEME TO DEFRUAD

          18.     Wade founded Tri-Wire in 1999.

          19.     Tri-Wire is a business that focuses on residential telecommunications

installations. Currently, the Company has over 550 employees in the eastern part of the United

States.

          20.     Wade was the sole shareholder of the Company from 1999 up to the time of the

Transaction. Wade also served as the Company’s Chief Executive Officer and was the sole

member of the Company’s Board.

          21.     Prior to the Transaction, as the Company’s sole shareholder and sole decision-

maker, Wade had access to and direct and complete ultimate control over Tri-Wire’s bank

accounts, e-mail servers, Quickbooks and/or other accounting and financial systems, American

Express and/or other credit accounts, and all other accounts and property.


                                                   5
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 7 of 33




       22.     Wade repeatedly made unilateral revisions to financial documents without

involvement from Tri-Wire’s Chief Financial Officer or others at the Company.

       23.     Between 2006 and 2015, Wade desired to sell his shares of Tri-Wire. During that

time, Wade engaged with several potential buyers, but was never satisfied with their valuations

of the Company.

       24.     Upon information and belief, Wade came to believe that the way he could

maximize his payout in connection with the sale of the Company was to manipulate the

Company’s value and sell his shares to an ESOP.

       25.     Wade, without involving others at the Company, hired advisors to represent and

advise the ESOP and/or the Company for purposes of the Transaction.

       26.     Wade originally hired a different trustee (not Capital Trustees or Spinnaker) to

serve as the representative for the ESOP participants in the Transaction, and the trustee in turn

hired Empire Valuation Consultants LLC (“Empire”), as the valuation firm to assist in the

determination of the fair market value of the shares of Tri-Wire in connection with the

Transaction.

       27.     Indicative of his manipulation and control, Wade ensured he was the exclusive

line of communication to the trustee and valuation firm. For example, at a due diligence meeting

with the initial trustee that occurred at Tri-Wire on September 12, 2016, Wade was the only

attendee who had any knowledge of the Company’s financial state and other relevant issues.

       28.     After the September 12, 2016 due diligence meeting, at which Wade was the sole

source of Company information and the selling shareholder, and indicative of his manipulation




                                               6
        Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 8 of 33




and control, Wade fired the initial trustee. Wade then hired Capital Trustees on or about

November 11, 2016. Empire continued to serve as the valuation firm.

       29.     Capital Trustees conducted an additional due diligence meeting on November 14,

2016, at which Wade was again the sole source of Company information. Wade, of course, was

also the selling shareholder.

       30.     All responses to due diligence questions and all Company information considered

in the due diligence process was provided by Wade.

       31.     Wade’s unilateral control over the advisors, the content and availability of

information (particularly projections and financial statements), and the due diligence process

generally, resulted in incorrect fundamental assumptions and inputs being used in the valuation,

resulting in an over-valuation of the shares of the Company.

                                 THE ESOP TRANSACTION

       32.     At the time of the Transaction, Wade owned all 1,520,000 issued and outstanding

shares of the Company.

       33.     On or about December 30, 2016, the Company redeemed and retired 700,000

shares obtained from Wade pursuant to the SRA.

       34.     At the same time, the ESOP purchased 100% of the remaining issued and

outstanding shares of Tri-Wire (820,000 shares) from Wade pursuant to the SPA.

       35.     As a result, on December 30, 2016, Wade redeemed and/or sold all of his shares

of the Company, and the ESOP became the Company’s sole shareholder.

       36.     In connection with the Transaction, and based on the information given to Capital

Trustees and Empire by Wade, the Company’s shares were valued at $25.00 per share.


                                                7
          Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 9 of 33




Accordingly, the Company paid approximately $17,500,000 to redeem 700,000 of Wade’s shares,

and the ESOP separately paid approximately $20,500,000 to purchase the remaining 820,000

shares.

          37.   The total consideration paid or owed to Wade as a result of the Transaction is in

excess of $39,500,000. Wade received $20,500,000 in cash at the closing of the Transaction, and

entered the Subordinated Notes with the Company in the amount of $17,500,000.

          38.   The cash paid to Wade at closing was financed by the Company, inter alia, by a

Credit Agreement with JP Morgan Chase Bank, N.A. in the amount of $15,500,000 and a

subordinated Note and Warrant Purchase Agreement with Massachusetts Capital Resource

Company in the amount of $5,000,000. After borrowing these funds, the Company loaned them

to the ESOP Trust, so that the ESOP Trust could pay Wade for the shares it was purchasing under

the Stock Purchase Agreement.

          39.   In the fall of 2017, Wade also received from the Company a Working Capital

Adjustment, deemed additional purchase price under the SPA, in the amount of approximately

$1,500,000.

          40.   However, but for Wade’s material misrepresentations and omissions described

herein, he would not have received such a Working Capital Adjustment payment. Instead, Wade

would have owed the Company a Working Capital Adjustment of approximately $1,600,000.

          41.   In addition, knowing of the material misrepresentations and omissions described

herein, and knowing that the Company incurred tens of millions of dollars in debt in connection

with the Transactions that it should not have incurred had Wade honestly disclosed the true facts,




                                                8
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 10 of 33




Wade caused the Company to take on approximately $1,800,000 of additional debt in order to

finance the fraudulently procured Working Capital Adjustment payment.

       42.          Wade has also received interest payments from the Company on the Subordinated

Notes in excess of $1,600,000.

    REPRESENTATIONS AND WARRANTIES BY WADE THAT WADE KNEW OR
                 SHOULD HAVE KNOWN WERE FALSE

       43.          As part of the Transaction, in the SPA Wade made certain representations and

warranties, including but not limited to:

               i.          SPA section 4.11(a), representing and warranting that the financial
                           statements of Tri-Wire “fairly present as of the date indicated the
                           financial condition, assets and liabilities and results of operations of
                           the Company” and “[a]ll internally-prepared financial statements have
                           been prepared in good faith in a matter consistent with past practice”;

             ii.           SPA section 4.11(d), representing and warranting that Tri-Wire had no
                           undisclosed liabilities or obligations, other than those listed in Schedule
                           4.11(d) of the SPA;

             iii.          SPA section 4.12, representing and warranting that the provisions made for
                           taxes on the balance sheet “are sufficient for the payment of all accrued
                           and unpaid federal, foreign, state, county and local taxes of the
                           Company”;

             iv.           SPA section 4.20, representing and warranting that “[a]ll such insurance
                           premiums in respect of such coverage have been, and to the Closing
                           Date will be paid, or if not due, properly accrued on the books of the
                           Company as of the Closing date”;

              v.           SPA section 4.24(a), representing and warranting that between the
                           warranty date and the date of the Transaction, the Company did not incur
                           any obligation or liability other than in the “ordinary course” of the
                           Company’s business, and that any of those obligations or liabilities would
                           be “not materially adverse” to the Company’s business; and

             vi.           SPA section 4.32, representing that Tri-Wire’s “financial projections
                           provided to the Trustee’s independent financial advisor contain no
                           knowingly false information or material omissions and were prepared
                           in good faith.”
                                                     9
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 11 of 33




       44.      Section 3.7 of the SRA incorporates by reference each of the representations set

forth in Article 4 of the SPA , including those outlined above, and states that the representations

in the SPA “are true, accurate and complete on and as of the date hereof.”

       45.      Section 3.8 of the SRA also includes the representation by Wade that “[n]o

information, report, financial statement, exhibit or schedule prepared or furnished by or on behalf

of [Wade] . . . contained or contains any material misstatement of fact, or omitted or omits to

state any material fact necessary to make the statements therein, in light of the circumstances

under which they were made, not misleading.”

       46.      In addition, on December 30, 2016, Wade certified that the Company’s financial

projections provided in connection with the Transaction “contain no knowingly false,

incomplete, or misleading statements or omissions.”

       47.      Pursuant to Article 8 of the SRA, Wade agreed to indemnify the Company for

“any and all liabilities, losses, damages, costs, charges, reasonable attorneys’ fees and other

expenses of every nature and character . . . resulting or arising out of any inaccuracy in or breach

of any representation” made by Wade in the SRA. A parallel provision is contained in Article 9

of the SPA, providing for Wade’s indemnification of the ESOP.

               WADE’S FAILURE TO DISCLOSE MATERIAL INFORMATION

       48.      As described in more detail below, Wade withheld and/or actively concealed

material information in order to intentionally inflate the value of Tri-Wire’s stock and as a result

inflate the consideration paid to him by the ESOP and the Company in connection with the

Transaction.




                                                10
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 12 of 33




       49.     Wade intentionally and fraudulently withheld this material information from

Capital Trustees, Empire and other advisors, including during the due diligence meetings that

occurred on September 12 and November 14, 2016, where he was the sole communicator of

information about the Company.

       50.     Wade also fraudulently failed accurately to reflect the items described below in

Tri-Wire’s financial statements and manipulated the financial projections relied upon by Capital

Trustees and Empire in determining the fair market value of the shares of the Company.

       51.     Representations and omissions made by Wade to Capital Trustees, Empire, and

other advisors were reasonably relied upon to induce Capital Trustees and the Company to enter

the Transaction.

       52.     The full extent of the fraud and concealment is not yet known, and may never be

known. To date, the below actions have been uncovered.

Wade Concealed Material Information Concerning Tri-Wire’s Automobile Insurance Expense.

       53.     In connection with the Transaction, Wade withheld information regarding the

nature of Tri-Wire’s automobile insurance policy and the potential for significant, additional

retroactive premiums to be incurred after the Transaction, including for pre-Transaction years.

       54.     Premiums for insurance on Tri-Wire’s fleet of hundreds of vehicles is by far one

of the Company’s greatest non-compensation expenses.

       55.     For the policy years leading up to 2015, Tri-Wire’s automobile insurance policy

was a fixed-premium policy, with no cap on claims that could be submitted.

       56.     At the conclusion of policy year 2014 (i.e., December 31, 2014), the Company’s

insurer informed Wade that if the Company wished to continue with a fixed premium policy, the


                                                11
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 13 of 33




premium would roughly double to approximately $3,200,000 per year, due to the high level of

claims in the preceding years.

       57.     In order to avoid significantly increasing the Company’s automobile insurance

premiums in 2015, and to push additional automobile insurance premiums until after the

Transaction, for policy years 2015 (beginning February 1, 2015), Wade caused the Company to

purchase an automobile insurance policy that cost only slightly more than what the fixed

premium policies previously cost – but included the possibility of retroactive premiums that

would be assessed in future years based on claims made against the policy.

       58.     Likewise, for policy year 2016 Wade again caused the Company to purchase a

retroactive insurance policy – a policy that would initially cost less than what a fixed premium

policy would cost, but included the possibility of retroactive premiums that would be assessed in

future years based on claims made against the policy.

       59.     For 2016, the estimate of losses used to determine the initial premium for the

Company’s retroactive premium insurance policy was even lower than the estimate for 2015.

The Company had 12% fewer vehicles in 2016 than it had in 2015 – but the Company used a

29% lower loss estimate to lower its initial premium even further, and shift even more risk that

additional premiums for pre-Transaction policies would be paid after the Transaction.

       60.     When Wade made the decision to purchase retroactive premium automobile

insurance in 2015, he fully understood the mechanics of those retroactive premium policies,

including the possibility of the assessment of additional, retroactive premiums in future years.

       61.     As reflected in Empire’s fairness opinion (Exhibit 4 to the Complaint in this

action, Dkt. 1), Empire and the ESOP trustee(s) came away from the September 12 and


                                                12
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 14 of 33




November 14, 2016 due diligence meetings (at which Wade was the sole communicator of

information regarding the Company) with very different understandings about the Company’s

automobile insurance, because Wade failed to disclose the true (retrospective) nature of the

Company’s automobile insurance policies for 2015 and 2016.

       62.     On information and belief, the only insurance information provided to the ESOP’s

trustee and to Empire and included in the data room for the Transaction – the document attached

as Exhibit 4.20(a) to the SPA (Dkt. 1, Exh. 10 at 59) – did not disclose that the Company’s

automobile insurance policy was a retroactive premium policy as opposed to a fixed premium

policy. The document is simply a Certificate of Liability Insurance.

       63.     On information and belief, the ESOP’s trustees and Empire did ask Wade about

the Company’s automobile insurance. The trustees’ and Empire’s only understanding of the

Company’s automobile insurance is reflected on page 6 of Empire’s December 30, 2016

valuation report, which describes “cost savings initiatives to improve profitability” that included

insurance savings. Empire’s understanding of the Company’s automobile insurance at the time

of the Transaction – which it obtained from Wade – was that the Company installed GPS devices

in vehicles, which “resulted in a decrease in insurance and gas expense, as the Company’s

insurance company lowered its premiums for safer drivers and drivers were not able to claim as

much for fuel reimbursement.”

       64.     Prior to the Transaction (which closed December 30, 2016), Wade knew that the

level of claims for policy years 2015 and 2016 would likely cause the Company to incur

additional, retroactive premiums following the close of the Transaction, that some portion of

such retroactive premiums should rightly be paid for by the pre-Transaction Company (i.e., those


                                                13
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 15 of 33




portions related to pre-Transaction years), and that such retroactive premiums were likely to be

in material amounts and have a material impact on the valuation of the Company’s shares.

       65.     Yet Wade did not disclose this information. It was not disclosed to the initial

ESOP trustee; it was not disclosed to Capital Trustees; it was not disclosed to Empire.

       66.     The retroactive premium nature of the Company’s automobile insurance policy

was also not disclosed to the Company’s outside accountants. Because the retroactive nature of

the Company’s automobile insurance was not disclosed to the Company’s outside accountants,

the Company’s financial statements did not disclose, as required, that additional retroactive

premiums could be incurred, which could materially increase the Company’s liabilities.

       67.     In addition, the change to a retroactive premium insurance policy was not

reflected in the projections of the Company’s estimated future performance, which Wade

controlled and provided, and upon which those involved in the Transaction relied.

       68.     Prior to the Transaction, Wade was specifically put on notice of additional

retroactive premiums, for the policy year 2015. On or about October 18, 2016 – more than two

months before the ESOP Transaction and before the October 31, 2016 internal financial

statements were finalized and submitted to Empire – the Company received an invoice from its

insurance company for the policy year 2015 in the amount of $230,184.

       69.     On and after October 18, 2016 – prior to delivery of the October 31, 2016

financial statements and prior to the November 14, 2016 due diligence meeting – it was no

longer a mere possibility that the Company might receive retroactive premiums: Wade did in fact

receive an invoice for retroactive premiums and thus received actual notice prior to the




                                                14
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 16 of 33




Transaction that an analysis and accrual of future retroactive premiums would be necessary to

accurately reflect the Company’s true financial position.

       70.     Moreover, prior to the Transaction, Wade had in his possession information from

the Company’s insurer from which Wade could have calculated an estimate of the retroactive

premiums that might become due in future years.

       71.     Wade actively concealed and/or failed to disclose the foregoing information in

connection with the Transaction (including not disclosing the existence of the 2015 retroactive

premium bill to Capital Trustees or Empire).

       72.     Wade actively concealed the foregoing information by not breaking out

automobile insurance premiums in the financial information provided in connection with the

Transaction and by telling Empire and Capital Trustees that there was a decrease in premium and

overall automobile insurance costs to the Company due to the installation of GPS and other

systems to determine and improve driver safety, as noted on page 6 of Empire’s valuation for the

Transaction.

       73.     Even more, Wade affirmatively represented to the Company that all insurance

premiums for pre-Transaction years were paid or properly accrued, per section 4.20 of the SPA

and related section 3.7 of the SRA, which representation was false.

       74.     Had Wade accurately disclosed the likelihood – or even the possibility – of

retroactive premiums, Empire’s valuation would have taken that material information into

account.

       75.     Upon information and belief, Wade concealed the foregoing information

concerning the Company’s automobile insurance policies and premiums to artificially inflate the


                                                15
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 17 of 33




value of the Company’s shares and the consideration paid to him in connection with the

Transaction.

       76.     Predictably, after the Transaction the retroactive premiums continued to increase,

culminating with a $1,981,441 retroactive premium invoice received in 2018. To date, the

Company has received invoices in excess of $2,800,000 for retroactive premiums for the policy

years 2015 through 2017. Of that amount, at least $1,700,000 of relates to the pre-Transaction

periods 2015 and 2016.

       77.     Even though Wade was on notice of the likelihood of significant retroactive

premiums for years prior to the Transaction (and in fact could have calculated a range of possible

retroactive premiums), no portion of this $2,800,000 debt was properly included in the

projections or accrued on the financial statements, and as a result was not factored into Empire’s

valuation of the Company’s shares. As such, this expense was paid for by the post-Transaction

Company.

       78.     Had Wade revealed the truth regarding the auto insurance and accurately

disclosed the possibility of retroactive premiums, Capital Trustees and Empire would have taken

that information into account for the Transaction, and it would have had a material negative

impact on the valuation of the Company’s shares and the consideration paid to Wade as selling

shareholder in the Transaction.

Wade Failed to Disclose His Intentions to Create a Construction Division.

       79.     Prior to the Transaction, Wade failed to disclose his intention to create a

construction division of Tri-Wire that required significant working capital – and as a result would

have materially impacted Tri-Wire’s valuation and working capital calculation.


                                                16
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 18 of 33




       80.     As previously described, Tri-Wire is a company that performs residential

telecommunications installation. It provides fulfillment services, in other words, bringing

telecommunications services into the homes of customers.

       81.     Upon information and belief, prior to the Transaction Wade decided to start a new

division of the Company, which would involve the installation of fiber optic cables along utility

poles in various communities. This new division (the “Construction Division”) requires an

entirely different set of trucks, equipment, skills and capital than the cable fulfillment services

business requires.

       82.     The Construction Division was created in early 2017 by Wade without disclosing

those plans and their financial impact on the Company to Capital Trustees or Empire in the

period leading up to the December 30, 2016 Transaction, and without accounting for this new

division in the financial statements or projections provided by Wade and relied upon for purposes

of the Transaction.

       83.     On information and belief, in the period leading up to the Transaction the ESOP

trustees and Empire asked Wade about growth initiatives and the Company’s prospects for the

future. Wade’s answer is reflected in Empire’s valuation report at page 16, which mentions

adding “home security” to the Company’s installation services, and that “the Company is also

preparing to enter the fiber industry.”    Those references were to customer-focused growth

initiatives – delivering these products into homes – and not the industry-focused purpose Wade

was actually planning, where the Construction Division would install wires on poles throughout

neighborhoods.




                                                17
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 19 of 33




       84.     Consistent with the customer-focused nature of the growth initiatives, Wade

asserted, as reported by Empire at page 16 of its report, that the Company had no capital

expenditures, that its depreciation expense was zero, and its working capital needs would be

consistent with its historical performance. In truth, the creation of a Construction Division

would require additional expenditures and cause the Company to incur significant financial

losses for a new line of business.

       85.     Had the true facts regarding the foregoing issues been known and accurately

reflected in the financial statements and projections provided by Wade, the valuation of the

Company in connection with the Transaction would have been significantly reduced. In addition,

Empire’s estimate of the working capital required to operate the Company would have

significantly increased.

Wade Intentionally Concealed Duplicate Payments and Swept the Cash at the Close of the
Transaction.

       86.     In 2016, Wade was made aware of potential duplicate payments received from a

Tri-Wire customer. Rather than disclosing this fact in connection with the Transaction, Wade

instead told employees of Tri-Wire’s accounting department that he would handle the situation,

but he never did. Instead, Wade manipulated the financial statements to maximize the amount of

cash he received as part of the Transaction. As a result, Wade received from the Company in

excess of $1,000,000 more cash at the closing of the Transaction than he should have.

       87.     On January 25, 2016, an individual in the Company’s accounting department

emailed Wade, forwarding an email with the Company’s bank about a potential reversal of a

duplicate payment and said “Please note, the deposit of $997,895.04 on 1/20/15 [sic – 1/19/2016]

should be reversed.” In the same January 25, 2016 email, this individual wrote “I received

                                               18
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 20 of 33




notification of a payment today in the amount of $1,330,894.20 for the majority of the same

invoices. So this is a duplicate payment….”

       88.     Wade did not take or direct any action to return the overpayment.

       89.     Six months later, on July 12, 2016, the same accounting employee emailed Wade

and another accounting employee to follow up and again inform Wade of “duplicate payments

from [the customer]” in the amount of $1,021,299, including the $980,093.30, which was listed

as “duplicate payment on 1/19/16.”

       90.     The other recipient of the email referenced in the preceding paragraph (i.e., not

Wade, but another accounting employee) responded, stating “This could be awkward. A million

dollars is a significant amount. Since these are all 2016 duplicate payments, [the customer] may

not get around to auditing until Q1 2017. Theoretically, the ESOP should be closed by then. We

will have to account for both the liability and the cash during the transaction.”

       91.     Wade responded saying: “Has everybody got their 2 cents in now? I already told

both of you we will reconcile it before year’s end.” In other words, Wade told the Company’s

employees that he would deal with the overpayment prior to the Transaction.

       92.     That reconciliation, however, never took place. Wade did not take or direct any

action to return the overpayments, alert the customer to the overpayments, or appropriately

reflect the issue in the financial information provided in connection with the Transaction.

       93.     In addition to failing to bring the overpayment to the customer’s attention, Wade

made efforts to conceal the fact of the overpayment internally and externally. For example,

Wade instructed the accounting employees referenced above not to mention the overpayment to

the customer or other Company executives, directed that the overpayment be booked as a


                                                 19
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 21 of 33




negative receivable rather than a liability, and intentionally omitted the negative receivable from

internal accounts receivable reports.

       94.     Further, Wade instructed accounting employees to mislead the Company’s outside

accounting firm by telling the accountants that the negative receivable was “an unapplied

payment and we’re working on it with” the customer. That statement was not true, as the

Company was not actually “working on it” with the customer but, at Wade’s direction, doing

nothing.

       95.     Wade took similar steps with regard to a separate $138,000 overpayment received

from the same customer in September 2016.

       96.     Again, Wade failed to disclose the foregoing information to Capital Trustees

and/or Empire (or otherwise) in connection with the Transaction.

       97.     Further, Wade concealed this issue by failing to net the amount of the

overpayments against the cash paid to him at the closing of the Transaction. As a result, Wade

received from the Company an additional $1,118,093.30 in cash at the closing of the Transaction,

and left the post-ESOP Company with a corresponding debt.

Wade Paid Himself and Others Unapproved and Undisclosed Bonuses.

       98.     Leading up to and immediately following the Transaction, Wade issued

undisclosed and/or unauthorized bonuses to himself and to others in amounts that totaled

$2,835,500: $1,685,000 to himself on November 21, 2016, and $250,500 on December 17, 2016,

both just before the Transaction; and $900,000 on December 31, 2016, the day after the

Transaction.




                                                20
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 22 of 33




       99.     These unauthorized bonuses, in the amount of $2,835,500, were never disclosed

to the advisors nor properly accounted for in connection with the Transaction or the valuation of

the Company’s shares.

       100.    In addition, these unauthorized and/or undisclosed bonuses drained the

Company’s working capital in the period following the Transaction, including up to the date of

this Complaint.

Wade Failed to Pay and/or Disclose Certain Taxes and Debts Owed by the Company Prior to
the Transaction.

       101.    Wade further failed to pay and/or disclose certain taxes and debts that were owed

by the pre-Transaction Company, including (i) sales and use tax owed to the state of Connecticut

in the amount of $62,233.52; (ii) unemployment taxes owed to the state of Vermont in the

amount of $23,004.25 and the state of Connecticut in the amount of $40,788.55; (iii) underpaid

federal incomes taxes for 2013 and 2014 in the amount of $15,928.26; and (iv) uncashed payroll

checks that should have been, but were not, remitted to the Commonwealth of Massachusetts, in

the amount of $69,414.00.

       102.    Wade knew or should have known of the foregoing debts owed by the Company.

       103.    These debts (totaling $211,368.58) should have been paid and/or disclosed prior

to the Transaction, but were not, leaving them to be paid by the post-Transaction Company.

                            THE DAMAGE TO THE COMPANY

       104.    Based on the information obtained to date, including that set forth above, the over

valuation of the Company’s shares in connection with the Transaction is likely in excess of

$18,000,000.



                                               21
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 23 of 33




       105.    In addition, as referenced above, Wade received a working capital adjustment

distribution of approximately $1,5000,000, whereas had all the foregoing information been

properly disclosed by Wade, he would have owed the Company approximately $1,600,000 at the

time the working capital adjustment was paid in mid-2017 (a difference of over $3,000,000).

Moreover, Wade caused the Company to borrow approximately $1,800,000 in the fall of 2017, in

order to pay this working capital adjustment, highlighting how under-capitalized Wade left the

Company following the Transaction.

       106.    The Company has also incurred and seeks to recover costs and expenses

(including attorney fees, as provided for in the SRA and the SPA) with respect to the

investigations necessary to uncover Wade’s fraud and to undertake this litigation, and also seeks

to recover punitive damages, pre- and post-judgment interest, losses to the Company,

disgorgement, and other amounts that will be determined at trial.

       107.    Not only would the value placed on Wade’s shares in the Company have been

materially different had Wade disclosed the truth, but the terms of the Transaction would have

been dramatically different as well, including that Wade would not have received cash in the

amount of $20,500,000, Subordinated Notes that totaled $17,500,000, or a working capital

adjustment in excess of $1,500,000, in connection with the Transaction. And he would not have

received interest payments on the Subordinated Notes, which to date totals $1,664,419.

       108.    Also as a result of the foregoing issues, the Company’s outside accountants have

restated the Company’s financial statements for 2016. In addition, due to the foregoing and

related issues, the Company’s outside accountants have not yet delivered the Company’s

finalized financial statements for the period ended December 31, 2017.


                                               22
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 24 of 33




    DISCOVERY OF WADE’S ACTIONS, WADE’S ATTEMPTS TO COVER UP HIS
                  FRAUD, AND THE REMOVAL OF WADE

       109.    In or about August 2018, Tri-Wire received invoices for significant additional,

retroactive insurance premiums for certain prior policy years including the pre-Transaction years

2015 and 2016. The receipt of these invoices caused the Company’s Board (and Spinnaker) to

begin to review certain of the issues described above and led to the discovery of others.

       110.    In addition, in the fall of 2018, several employee complaints concerning Wade

surfaced to Spinnaker and the Board. These circumstances caused the Board to form the Special

Committee to formally investigate the growing list of issues concerning Wade.

       111.    In or about February of 2019, Wade ultimately agreed to take a leave of absence

as CEO of the Company after he was suspended as CEO. But rather than go quietly, Wade

removed the Company’s finance personnel from having administrative control over the

Company’s American Express account, and refused the delegate control of the Company’s bank

accounts to the Company’s Chief Financial Officer.

       112.    In addition, and also in or about February of 2019, Wade surreptitiously took over

administrative control of the Company’s email servers – he removed the Company’s IT manager

from having administrative control of the servers, installed himself as the person with

administrative control, changed the password (as well as the security question needed to change

the password), and changed the credit card to which the Company’s email server charges were

billed. These actions prevented the Company from having ay control over its email server, and

allowed Wade to monitor all Company emails and delete emails from the server.




                                                23
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 25 of 33




       113.    Wade also used his access to the Company’s email server in February 2019 to

ensure that emails sent or received by certain Company employees would be secretly copied and

sent to an email address Wade created to monitor email communications: net@triwire.net.

       114.    On information and belief, Wade took these actions, and likely took other actions

unknown at this time, to inhibit any investigation into his conduct and prevent the truth of his

fraud from being revealed.

       115.    Based on facts uncovered during the initial investigation, on April 19, 2019

Wade’s employment as CEO was terminated.

       116.    On May 2, 2019, the Special Committee requested that Wade repay outstanding

debt in the amount of $1,412,611.88, related to the duplicate payments, certain tax liabilities, and

other amounts owed to the Company. The May 2, 2019 letter is attached to the initial Complaint

(Dkt. 1) as Exhibit 15.

       117.    The investigation continued and more facts were uncovered. On August 2, 2019,

Spinnaker and the Special Committee demanded that Wade immediately reimburse Tri-Wire in

an amount in excess of $18,000,000, on account of all of Wade’s fraudulent conduct described

above; agree to revise the Transaction documents in accordance with the true financial and legal

terms that were or should have been known, and should have been disclosed; and resign as

Chairman and as a Member of Tri-Wire’s Board.

       118.    Wade failed to take any action in response to the foregoing demands. Instead,

Wade attempted to assault the integrity of certain Board members and to remove certain Board

members without cause.




                                                24
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 26 of 33




       119.          Despite the passage of many months since Wade was put on notice by the Special

Committee and Spinnaker in May 2019 and August 2019, and many failed attempts by Spinnaker

and the Special Committee to try to resolve this matter, Wade has failed and refused to repay the

amounts owed, or restructure the Transaction to reflect the true value of the Company as of the

Transaction date. Instead, Wade preemptively filed the initial Complaint in this action (Dkt. 1),

asserting that everyone who had anything to do with the Transaction or the Company (other than

himself, his wife and his two adult children) engaged in a conspiracy to defraud him, before and

after the Transaction. Wade’s complaint (Dkt. 1) is nothing more than an attempt to deflect

attention from himself – the true source of all of the legal violations and fraud in this matter.

                                          COUNT I
                                FRAUD/FRAUDULENT INDUCEMENT

       120.          Tri-Wire incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       121.          In section 3.7 of the SRA, which incorporates by reference the representations

made in Article 4 of the SPA, and in connection with the Transaction otherwise, Wade

represented and warranted to the Company that:

                i.          the financial statements of Tri-Wire “fairly present as of the date indicated
                            the financial condition, assets and liabilities and results of operations of
                            the Company” and “[a]ll internally-prepared financial statements have
                            been prepared in good faith in a matter consistent with past practice”;

              ii.           Tri-Wire had no undisclosed liabilities or obligations, other than those
                            listed in Schedule 4.11(d) of the SPA;

              iii.          the Company did not incur any obligation or liability since December 31,
                            2015 other than in the “ordinary course” of the Company’s business, and
                            that any of those obligations or liabilities would be “not materially
                            adverse” to the Company’s business;


                                                     25
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 27 of 33




              iv.          the provisions made for taxes on the balance sheet “are sufficient for the
                           payment of all accrued and unpaid federal, foreign, state, county and local
                           takes of the Company”;

              v.           “[a]ll such insurance premiums in respect of such coverage have been, and
                           to the Closing Date will be paid, or if not due, properly accrued on the
                           books of the Company as of the Closing date”; and

              vi.          the “financial projections provided to the Trustee’s independent financial
                           advisor contain no knowingly false information or material omissions and
                           were prepared in good faith.”

       122.         Wade further represented to the Company, in section 3.8 of the SRA, that “[n]o

information, report, financial statement, exhibit or schedule prepared or furnished by or on behalf

of [Wade] . . . contained or contains any material misstatement of fact, or omitted or omits to

state any material fact necessary to make the statements therein, in light of the circumstances

under which they were made, not misleading.”

       123.         In addition, on December 30, 2016, Wade certified that the Company’s financial

projections provided in connection with the Transaction “contain no knowingly false,

incomplete, or misleading statements or omissions.”

       124.         Notwithstanding these representations, as described herein, Wade knew in fact

that the foregoing representations were false and/or failed to state material facts known to Wade

and necessary to make these statements not misleading, including but not limited to:

                        i. Wade stated that all automobile insurance premiums were paid or properly
                           accrued, while failing to disclose to the relevant advisors the truth that the
                           Company had and would receive invoices for retroactive premiums. Wade
                           further manipulated the financial statements and projections to not accrue
                           the invoice received on October 18, 2016 in the amount of $230,184 for
                           policy year 2015, which increased by 2018 to $2,800,000;

                       ii. Wade failed to disclose the creation of a Construction Division, and did
                           not incorporate the capital expenditures necessary for this division in the
                           financial projections he provided in connection with the Transaction and

                                                     26
        Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 28 of 33




                         upon which the valuation of the Company’s shares and calculation of its
                         necessary working capital relied;

                    iii. In 2016, Wade was aware of duplicate payments received from a Tri-Wire
                         customer. Rather than disclosing this fact in connection with the
                         Transaction as he told the accounting employees he would, he never did,
                         and instead he manipulated the financial statements and projections to
                         maximize the amount of cash he received as part of the Transaction;

                    iv. Wade failed to disclose the payment of certain bonuses before and
                        immediately after the Transaction in the amount of $2,835,500; and

                     v. Wade failed to pay and/or disclose certain taxes and debts owed by the
                        Company, again artificially inflating the value of his shares.

        125.    Despite knowledge of each of these misrepresentations, Wade did not disclose the

true information to the ESOP and/or the advisors to the ESOP and did not otherwise notify the

ESOP and/or the advisors to the ESOP (or himself decide) to materially reduce the purchase

price to reflect the truth.

        126.    The foregoing representations were made with the intent of inducing the ESOP

and the Company to enter into the Transaction.

        127.    But for Wade’s representations to the ESOP, and the ESOP’s resulting decision to

enter into the SPA, the Company would not have entered the SRA.

        128.    Wade knew that the ESOP, the Company and their advisors’ decision to enter into

the Transaction and execute the SPA and SRA would be materially based on Wade’s

representations and the projections prepared by him.

        129.    The ESOP, the Company and their advisors justifiably relied on Wade’s

representations in entering the Transaction.




                                                 27
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 29 of 33




       130.    Prior to the Transaction, only Wade had access to the information concerning the

material misrepresentations and/or omissions, and he exclusively controlled the dissemination of

the information to the advisors charged with determining the fair market value of the shares.

       131.    As a direct and proximate result of Wade’s false representations and intentional

material omissions, the Company has suffered and will continue to suffer damages, in excess of

$18,000,000, plus punitive damages, pre- and post-judgment interest, disgorgement, attorney

fees, and other monetary and equitable relief as may be appropriate.

                                      COUNT II
                           INTENTIONAL MISREPRESENTATION

       132.    Tri-Wire incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       133.    Wade made false representations of material fact regarding the financial state of

Tri-Wire.

       134.    These representations were false when made, and Wade intentionally made such

false representations.

       135.    These representations had the purpose of inducing the Transaction.

       136.    In justifiable reliance on these false representations, the Company entered the

Transaction, to its detriment.

       137.    As a direct and proximate result of Wade’s false representations and intentional

material omissions, the Company has suffered and will continue to suffer damages, in excess of

$18,000,000, plus punitive damages, pre- and post-judgment interest, disgorgement, attorney

fees, and other monetary and equitable relief as may be appropriate.



                                                28
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 30 of 33




                                           COUNT III
                                      BREACH OF CONTRACT

       138.          Tri-Wire incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       139.          Wade made the following representations and warranties, included in the SPA and

incorporated by reference in the SRA (section 3.7), as part of the Transaction:

                i.         SPA section 4.11(a), representing and warranting that the financial
                           statements of Tri-Wire “fairly present as of the date indicated the financial
                           condition, assets and liabilities and results of operations of the Company”
                           and “[a]ll internally-prepared financial statements have been prepared in
                           good faith in a matter consistent with past practice”;

              ii.          SPA section 4.11(d), representing and warranting that Tri-Wire had no
                           undisclosed liabilities or obligations, other than those listed in Schedule
                           4.11(d) of the SPA;

              iii.         SPA section 4.12, representing and warranting that the provisions made for
                           taxes on the balance sheet “are sufficient for the payment of all accrued
                           and unpaid federal, foreign, state, county and local takes of the Company”;

              iv.          SPA section 4.20, representing and warranting that “[a]ll such insurance
                           premiums in respect of such coverage have been, and to the Closing Date
                           will be paid, or if not due, properly accrued on the books of the Company
                           as of the Closing date”;

               v.          SPA section 4.24(a), representing and warranting that between the
                           warranty date and the date of the Transaction the Company has not
                           incurred any obligation or liability other than in the “ordinary course” of
                           the Company’s business, and that any of those obligations or liabilities
                           would be “not materially adverse” to the Company’s business; and

              vi.          SPA section 4.32, representing that Tri-Wire’s “financial projections
                           provided to the Trustee’s independent financial advisor contain no
                           knowingly false information or material omissions and were prepared in
                           good faith.”

       140.          Section 3.8 of the SRA includes the representation by Wade that “[n]o

information, report, financial statement, exhibit or schedule prepared or furnished by or on behalf

                                                    29
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 31 of 33




of [Wade] . . . contained or contains any material misstatement of fact, or omitted or omits to

state any material fact necessary to make the statements therein, in light of the circumstances

under which they were made, not misleading.”

       141.    Wade breached the SPA and the SRA as these representations and warranties are

in fact false and/or misleading, and by failing to indemnify the Company.

       142.    As a result of Wade’s breaches, the Company has been damaged in an amount in

excess of $18,000,000.

       143.    The Company performed its obligations under the SRA and related Transaction

documents.

       144.    The Company is entitled to compensatory damages as a remedy for these breaches

of the SRA, including attorney’s fees.

                                        COUNT IV
                                 SPECIFIC PERFORMANCE

       145.    Tri-Wire incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       146.    Under the SRA, Wade agreed to indemnify the Company for losses resulting

from any misrepresentation or breach of that agreement.

       147.    Under the SRA, the Company is entitled to seek specific performance with

respect to the indemnification provisions.

       148.    No adequate remedy exists at law to compensate the Company for Wade’s failure

to provide indemnification.




                                                30
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 32 of 33




       149.          Tri-Wire is entitled to a decree of specific performance obligating Wade to

indemnify the Company as an equitable remedy for his misrepresentations and breaches of the

SRA.

                                            COUNT V
                                     DECLARATORY JUDGMENT

       150.          Tri-Wire incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       151.          The Company requests that the Court declare its rights under the SRA with

respect to these claims and specifically declare that:

                i.          the Company is entitled to indemnification under the SRA for these
                            claims;

              ii.           Wade’s duty to indemnify the Company applies to breaches of the
                            representations incorporated or made in the SRA;

              iii.          the exclusive remedy provisions of the SRA (sections 8.3, 8.5, 8.6) are
                            void and unenforceable as a result of the fraudulent conduct alleged
                            herein, through which Wade procured the SRA.

       152.          The parties dispute whether these claims form a basis for indemnification under

the SRA, or whether the exclusive remedy provisions of the SRA may be enforced.

       153.          Justiciable controversies exists between the parties that meets the requirements of

the Declaratory Judgment Act.

       154.          The Court’s resolution of this dispute will resolve the uncertainty between the

parties to this action in that the Company is entitled to a declaration that its claims provide the

basis for indemnification under the SRA.




                                                     31
       Case 1:20-cv-10523-DLC Document 57-1 Filed 06/19/20 Page 33 of 33




                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Tri-Wire respectfully requests that this Court enter the

following Orders:

       1.     A decree of specific performance requiring Wade to indemnify the Company;

       2.     For Wade to compensate the Company for all damages suffered as a result of his

breaches of the SPA and SRA, fraud, and misrepresentation, in an amount to be proven at trial;

       3.     For reformation of the Stock Purchase Agreement, Stock Redemption Agreement,

Subordinated Notes, Subordinated Loan Agreement and related agreements;

       4.     A declaration that (i) Wade is required to indemnify the Company, and (ii) the

exclusive remedy provisions of sections 8.3, 8.5 and 8.6 of the Stock Redemption Agreement are

void and unenforceable as a result of Wade’s fraudulent conduct as alleged herein;

       5.     Awarding Tri-Wire its reasonable attorneys’ fees and costs incurred in his action;

       6.     And, such other relief as this Court deems just and proper.

                                                      Respectfully submitted,

                                                      TRI-WIRE ENGINEERING SOLUTIONS, INC.

                                                      By its attorneys,

                                                      /s/ Timothy H. Madden
                                                      Timothy H. Madden (BBO# 654040)
                                                      Nicholas J. Ramacher (BBO# 680258)
                                                      DONNELLY, CONROY & GELHAAR, LLP
                                                      260 Franklin Street, Suite 1600
                                                      Boston, Massachusetts 02110
                                                      (617) 720-2880 (T)
                                                      (617) 720-3554 (F)
                                                      thm@dcglaw.com
                                                      njr@dcglaw.com
Dated: June 19, 2020


                                               32
